Citation Nr: 1508005	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  08-01 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for actinic keratosis. 

2. Entitlement to a disability evaluation in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to August 1977, from December 1990 to July 1991, and from September 2003 to March 2004, as well as over 24 years of inactive duty service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.

The issues on appeal were before the Board in September 2011, when the claims were denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  In an August 2013 memorandum decision, the Court partially vacated the Board's September 2011 decision and remanded the matter back to the Board for further proceedings consistent with the memorandum decision.  The issues not affirmed by the Court are presently before the Board.  

The Veteran testified at a Travel Board hearing in support of his claims in October 2009 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In its August 2013 memorandum decision, the Court found that the Board failed to support its denial of service connection for actinic keratosis because it did not address whether a November 2003 assessment of "AK [left] wrist" reflected an in-service diagnosis of actinic keratosis.  The Court instructed the Board to determine on remand whether the Board was competent to make such a determination.  The Court also found that the Board relied on an inadequate examination; specifically, an August 2010 examination that did not articulate how the Veteran's current behavior related to whether actinic keratosis was caused by or a result of sun exposure and skin damage in service.  Regarding the Veteran's increased rating claim, the Board relied on an August 2010 examination that did not adequately address whether the Veteran experienced additional functional loss due to pain during flare-ups.  The Court found that examination inadequate and noted that the issue of referral for extraschedular consideration should be revisited once an adequate medical examination has been obtained.  

Consistent with the Court's memorandum decision, the Board finds that an addendum opinion is needed for the issue of service connection for actinic keratosis.  The examiner should address whether the notation identified above constituted an in-service diagnosis, and then provide a fully supported rationale as to whether the Veteran's actinic keratosis was caused by or related to service.  Regarding the increased rating claim, an examination is warranted to assess the current severity of his right knee disability since the August 2010 examination is not contemporaneous.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). Consistent with the Court's instructions, the examiner should fully describe the right knee disability and ensure that any functional loss due to pain during flare-ups is addressed.  The issue of referral for extraschedular consideration is deferred pending further development. 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the examiner who prepared the August 2010 opinion regarding actinic keratosis or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  The examiner should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the November 2003 assessment of "AK [left] wrist" reflected a diagnosis of actinic keratosis?  

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's actinic keratosis was incurred in service or is otherwise related to service?

2. Thereafter, the Veteran must be afforded an examination to assess the current severity of his service-connected right knee disorder.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.

In accordance with the latest worksheet for rating knee disorders, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his right knee disability.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examiner should also address whether the Veteran experiences additional functional loss as a result of pain during flare-ups, and if so, should fully describe the extent of any such impairment.

3. The AOJ must ensure that the opinions comply with this remand and the questions presented in the request.  If any report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2013). 

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



